Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 1 of 26 PageID #: 1




                                              5:20-mj-213
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 2 of 26 PageID #: 2




                                                         5:20-mj-213
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 3 of 26 PageID #: 3
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 4 of 26 PageID #: 4
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 5 of 26 PageID #: 5
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 6 of 26 PageID #: 6
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 7 of 26 PageID #: 7
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 8 of 26 PageID #: 8
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 9 of 26 PageID #: 9
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 10 of 26 PageID #: 10
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 11 of 26 PageID #: 11
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 12 of 26 PageID #: 12
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 13 of 26 PageID #: 13
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 14 of 26 PageID #: 14
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 15 of 26 PageID #: 15
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 16 of 26 PageID #: 16
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 17 of 26 PageID #: 17
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 18 of 26 PageID #: 18
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 19 of 26 PageID #: 19
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 20 of 26 PageID #: 20
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 21 of 26 PageID #: 21




   30th
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 22 of 26 PageID #: 22
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 23 of 26 PageID #: 23
Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 24 of 26 PageID #: 24
    Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 25 of 26 PageID #: 25




                                                   5:20-mj-213




                                                    November 13, 2020

X




             10/30/20 at 9:20 am




                                                       cc: AUSA Collins
                                                          kle
   Case 5:20-mj-00213-DW Document 1 Filed 10/30/20 Page 26 of 26 PageID #: 26




5:20-mj-213
